R.C. 2921.31 is titled "Obstructing Official Business." Its very name should engender skepticism in a free society.
The prosecution does not contend that Stayton was necessarily committing a crime when she put money in the meters — remetering is an offense only when the amount involved is more than the maximum allowed. So Stayton is being prosecuted for disobeying Officer Johnson's order not to feed the meter, on the theory that this act hampered him in ticketing the car at the expired meter. But *Page 170 
the officer could have ticketed the car in spite of the additional quarter inserted by Stayton. The offense was complete when' the meter expired, and the bell cannot be unrung by the later deposit, as this court correctly held in Oxford v. Cavalier
(Feb. 28, 1979), Butler App. No. CA 78-06-0057, unreported.
Because the officer "could have proceeded to ticket the car anyway, it is difficult to see how he was hampered by Stayton's presence. Thus, just on the bare requirements of the law on its face, Stayton committed no crime.
While the majority states that actions allegedly interfering with police must be "viewed as a continuum along which, at a certain point, the line is crossed," it still upholds the conviction here. When asked at oral argument to think of a lesser way in which someone could obstruct the police, the prosecutor could not name one. If there is no lesser obstruction, the continuum is an illusion, and any argument with authority is punishable conduct in this state.
The tendency is to support the police, especially where, as here, the officer was doing his job in good faith, though under a slight misconception of the arcane law of parking-meter enforcement. But support of "law enforcement does not mean prosecution of citizens for the most illusory acts of possible disobedience to authority.
Surely it would have been better for all concerned if Stayton had gone on her way when requested by the officer. Her conduct might be characterized as aggravated foolishness. When she did not leave, the officer should have written the tickets, paying no attention to her — there is no allegation that he could not have simply ignored her. Instead, she was handcuffed, hauled off to jail, and charged with an offense with a possible penalty of ninety days' incarceration.
Every unpleasant confrontation with the police need not result in an arrest. And every arrest need not result in a prosecution. Because the majority today makes minor argument with government officials a crime, I dissent. *Page 171